Citation Nr: 0709037	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 30, 
2003, for the award of Dependency and Indemnity Compensation 
(DIC).  


WITNESSES AT HEARING ON APPEAL

Appellant and W. O'Neal


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  He died in January 2001, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004, which granted service connection for the 
cause of the veteran's death, and awarded DIC benefits, 
effective December 30, 2003.  In January 2007, the appellant 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The veteran, who served in Vietnam, died in January 2001 
due to metastatic carcinoma of the lung.  He had never filed 
a claim for service connection for lung cancer.

2.  The appellant's initial claim for DIC was received by the 
RO on December 30, 2003.  

3.  The RO thereafter found that service connection for the 
cause of the veteran's death was warranted, on the basis that 
lung cancer is presumed service-connected as being related to 
Agent Orange exposure in Vietnam, and awarded DIC effective 
December 30, 2003, with payment commencing January 1, 2004.  




CONCLUSION OF LAW

The criteria for an award of DIC from a date earlier than 
December 30, 2003, are not met.  38 U.S.C.A. §§ 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.1, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims an earlier effective date for DIC.  
The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  

The file shows the veteran had active service in the Army 
from May 1970 to December 1971, including service in Vietnam.  
During his lifetime he did not claim service connection for 
lung cancer, and he did not have any established service-
connected disabilities.  He died in January 2001 of 
metastatic carcinoma of the lung.  On December 30, 2003, the 
RO received the appellant's initial claim for DIC based on 
service connection for the cause of the veteran's death.  

A January 2004 RO decision granted service connection for the 
cause of the veteran's death, on the basis of a presumed 
association with Agent Orange exposure in Vietnam, in 
accordance with legal authority on the subject.  See 
38 U.S.C.A. §§ 1116, 1310; 38 C.F.R. §§ 3.307, 3.309.  As a 
result, the RO awarded DIC effective December 30, 2003, the 
date of VA receipt of the DIC claim, and payment commenced 
effective January 1, 2004, the beginning of the month 
following the effective date for the award.

The appellant then appealed for an earlier effective date for 
DIC.  She contends that she contacted a county veterans 
service officer after her husband's death, but that this 
individual told her that she was not entitled to any 
benefits; on the basis of this information, she did not file 
a claim.  She feels that it was not her fault that she did 
not file a claim at that time, as she relied on this 
erroneous information, and she should not be penalized by the 
misinformation provided by the veterans service officer.  At 
her hearing, she testified that in fact this county veterans 
service officer had subsequently been fired.  It was not 
until December 2003 that she learned she was eligible for 
benefits, when she was contacted by an extraordinarily 
zealous and conscientious county veterans service officer, 
who urged her to apply for DIC benefits.  

Under 38 U.S.C.A. § 5101(a), a claim must be filed in order 
for any type of VA benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  

Once a claim has been filed, the effective date of an award 
of DIC is the first day of the month in which the veteran's 
death occurred if a claim is received within one year after 
the date of death; otherwise, the effective date will be the 
date of VA receipt of the claim.  38 U.S.C.A. § 5110(a), (d); 
38 C.F.R. § 3.400(c).  Payment of monetary benefits are to 
commence on the first of the month following the effective 
date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

It is indeed regrettable that the county veterans service 
officer contacted by the appellant after her husband's death 
failed to inform her of the benefits to which she was 
entitled (although the appellant is extremely fortunate that 
another county officer took the trouble to identify and 
correct this error, to the extent he was able).  
Nevertheless, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a), 
prevails over a general outreach statute, 38 U.S.C.A. § 7722, 
which provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999); 
see also VAOGCPREC 17-95 ("failure by VA to provide the 
notice required by 38 U.S.C. § 7722 may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements. . .")  VA's failure to 
give a claimant, or potential claimant, any form or 
information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim, 
does not extend the time periods for doing so. 38 C.F.R. § 
21.1032(a), (c). 

Thus, regardless of the circumstances, since the appellant 
did not file a claim for DIC benefits-or any written 
statement which could be construed as such a claim-within 
one year of the veteran's death, or prior to December 30, 
2003, an earlier effective date may not be granted.  The 
Board is sympathetic to the appellant's arguments, and finds 
her entirely credible, but, unfortunately, is unable to 
provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for DIC is denied.  


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


